Case 2:19-cv-08987-JAK-SS Document 48 Filed 03/11/21 Page 1 of 1 Page ID #:216




 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA
10   STAR FABRICS, INC.,              No. 2:19-cv-08987-JAK-SS
11                                                  ORDER RE STIPULATION TO
     Plaintiff,                                     DISMISS ACTION WITH
12                                                  PREJUDICE (DKT. 47)
13   v.

14   THE TJX COMPANIES, INC., et al.,
15
     Defendants.
16

17            Consistent with the November 16, 2020 Order (the “Order” (Dkt. 46)), the
18   parties have filed a Stipulation to Dismiss Action with Prejudice (the “Stipulation”
19   (Dkt. 47)) within 30 days of the Order. Pursuant to the Order, this Stipulation does not
20   require the approval of the Court. Accordingly, the above-captioned civil action is
21   dismissed with prejudice, with each party bearing its or her own attorney’s fees and
22   costs.
23
     IT IS SO ORDERED.
24
     Date: March 11, 2021                          ____________________________
25
                                                   John A. Kronstadt
26                                                 United States District Judge
27

28
